STEAGALL, Justice.
Defendant King Motor Company, Inc. (“King”), seeks a writ of mandamus directed to the Honorable Jerry L. Fielding, Circuit Judge for Talladega County, compelling him to set aside his order of June 28, 1988, denying King’s motion to transfer the action from Talladega County, Alabama, to Calhoun County, Alabama, on the ground that venue of this action was proper in Calhoun County and not in Talladega County. The denial of King’s motion was based solely on deposition testimony that showed that while King did not sell any automobiles in Talladega County, it did solicit business there through advertisements in the Yellow Pages and newspapers and on radio and television. There was, likewise, no evidence that King had an agent present in Talladega County.
We find that the writ is due to be granted on the authority of Ex parte Alpine Bay Resorts, Inc., 518 So.2d 113 (Ala.1987). The trial judge is directed to enter an order transferring this case to the Circuit Court of Calhoun County.
WRIT GRANTED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.